                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

TINA PARKHURST,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )        No. 5:20-CV-00018-FDW
ANDREW M. SAUL,                               )
Commissioner of                               )
Social Security,                              )
                                              )
       Defendant.                             )

                                              ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney’s Fees (Doc. No.

18). Upon application of Plaintiff, and with no objection by Defendant (Doc. No. 10), the motion

is GRANTED.

       IT IS THEREFORE ORDERED that Defendant pay to Plaintiff the sum of $5,740.00 in

attorney fees, in full satisfaction of any and all claims arising under the Equal Access to Justice

Act, 28 U.S.C. § 2412(d).

       IT IS SO ORDERED.

                                    Signed: October 5, 2020




         Case 5:20-cv-00018-FDW Document 21 Filed 10/05/20 Page 1 of 1
